Case 1:18-CV-027O7-RC Document 1 Filed 11/20/18 Page 1 of 7

Pro Se 7 (Rev 12/16) Complamt for Employment Dlscrlmmatlon

 

UNITED STATES DISTRICT CoURT

for the

District of Columbia

Civil Divisior

Case: 1:18-cv-02707

Assigned To : Unassigned

Assign. Date : 11/20/2018

Description: Employ. Discrim. (H-DECK)

O

Monal Patel

 

Platntijf(s)
(Write thefull name ofeach plainti/j”who tsjiling this complaint
[f the names of all the plaintiffs cannot fit m the space above,
please write "see attached " in the space and attach an additional
page with the fall list of names )
_V-

.lury Trial: (chec/< one) l:l Yes g No

FDlC; icF inc. eTal`

 

Defendant(s)
(Write the full name ofeach defendant who is being sued. [f the
names ofall the defendants cannot fit in the space above, please
write "see attached " in the space and attach an additional page
with the full list ofnames.)

`/\/\/\/\/\_/\/\_/\/V\/\_/\/\./v

COMPLAINT FoR EMPLoYMENT DISCRIMINATION R E C E I v E D
NOV 2 0 2018

 

 

 

 

 

I. The Parties to This Complaint
A. The Plaintiff(s) C%l:ii(s ihrsth[:li)t|r:t:rtlg §ii%,i)'lii?nt;¥a

Provide the information below for each plaintiff named in the complaint Attach additional pages if

needed
Name Monal Patel
Street Address 2020 F St NW Apt 125
City and County Washington, Washington
State and Zip Code DC 20006
Telephone Number 860-655-7277
E-mail Address monal.m.patel@gmail.com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation For an individual defendant,
include the person’sjob or title (tfknown). Attach additional pages if needed. l

Page l of 7

Case 1:18-cV-027O7-RC Document 1 Filed 11/20/18 Page 2 of 7

Pro Se 7 (Rev 12/16) Complamt for Employment Dlscrlmmatlon

 

Defendant No. l

 

 

 

 

 

Name FDIC (Federal Deposit Insurance Corporation)
.lob or Title (ifknown)

street Address 550 17th st Nw

City and County Washington, Washington

State and Zip Code DC 20429

Telephone Number 877-275-3342

 

E-mail Address (z/known)

 

Defendant No. 2

 

 

 

 

 

Name ICF Inc.

Job or Title (ifknown)

Street Address 9300 Lee Highway
City and County Fairfax, Fairfax
State and Zip Code VA 22031
Telephone Number 703-934-3000

 

E-mail Addl'€SS (ifknown)

 

Defendant No. 3

Name

 

Job or Title nfknown)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (ifknown)

 

Defendant No. 4

Name

 

Job or Title (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail AddreSS (ifknown)

 

 

 

 

 

 

Pzwe ') nf 7

Case 1:18-cv-02707-RC Document 1 Filed 11/20/18 Page 3 of 7

Pro Se 7 (Rev 12/16) Complalnt for Employment Discrimination

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name FDIC
Street Address 3501 Fairfax Drive
City and County Arlington,Arlington
State and Zip Code VA 22201
Telephone Number 877 275 3342

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

E

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (raee,

color, gender, religion, national origin).

(Note.' In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: ln order to bring suit in federal district court under the A ge Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 121 12 to 121 17.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter f‘om the Equal Employment
Opportunity Commission.)

Othel‘ federal law (specijj) the federal law)§

Equal Pay Act via Bivens action; Lilly Ledbetter F air Pay Act; E.O. 1 1246; E.O. 13665;
Administrative Procedures Act

 

Relevant state law (speci'/j), ifknown):

Virginia Equal Pay Act

 

Relevant city or county law (specijj), ifknown):
District of Columbia Human Rights Act

 

Page 3 of 7

Case 1:18-cv-02707-RC Document 1 Filed 11/20/18 Page 4 of 7

Pro Se 7 (Rev 12/16) Complamt for Employment Dlscrimmation

III.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. lf more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which 1 complain in this action includes (check all that apply):

EHEEEEE

Failure to hire me.

Termination of my employment

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment
Retaliation.

Other acts (spchj/): pay disparities based on my gender; wages owed as a result of
violating A.P.A.

 

(Note.' Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the

federal employment discrimination statutes.)

It is my best recollection that the alleged discriminatory acts occurred on date(s)
1 1/21/2017, 1/19/2018, 3/29/2018, 4/6/2018

 

lj
le

l:l[lEll:llX|[ll]

I believe that defendant(s) (check ane):

is/are still committing these acts against me.

is/are not still committing these acts against me.

Defendant(s) discriminated against me based on my (check all that apply and explain):

face

 

color

 

gender/ sex male

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specijj/ disabilizy)

 

The facts of my case are as follows. Attach additional pages if needed.

Paoe 4 nf 7

Case 1:18-cv-02707-RC Document 1 Filed 11/20/18 Page 5 of 7

Pro Se 7 (Rev 12/16)Comp1amt for Employment Dlscriminatlon

1. By way of a Bivens action, I claim that FDlC violated my 5th Amendment rights by not paying me for
the same work done by females

2. Theresa Daniells, an FDIC Oversight Manager, violated that right.

3. The Administrative Procedures Act does not provide monetary compensation against the defendant(s)
and the Equal Pay Act lacks a statutory cause of action against the FDIC.

4. No special factors suggest the court should decline to provide this remedy, and

5. No appropriate immunity can be raised by the defendant FDIC.

6. The work I performed was in the same working conditions, required the same skills, effort, and
responsibility, and 1 received less money than two females who held these FDIC roles before 1 absorbed
them.

7. While I was an employee of lCF Inc. and a contractor to FDIC, FDIC can be considered a joint
employer by way of thejoint employer test in how it asserted the level of control and direction they had
over my work and schedule as a contractor. Precedent case: Knight v. United F arm Bureau Mutual Ins.
8. Through legerdemain on the behalf of FDIC and ICF, 1 was not paid the same wages as Lori Dickson
and Eun Mi Yu, two females who left their roles at FDIC and whose duties I absorbed and performed
exceptionally from October 2017 through April 2018.

9. The Equal Pay Act is intent-neutral, so the pay disparities existence between males and females is a
liability.

10. ICF violated Executive Order 11246, which forbids federal contractors that do over $10,000 in
Govemment business per year from discrimination in employment decisions based on sex.

1 1. ICF did not properly consider my requests for pay raises, denied a promotion, job classification
change, and decisions on pay when I brought them up. ICF managers acted in a retaliatory, intimidatory
manner with these denials after 1 had reported ICF manager Lisa Pardue to the ICF Human Reources
Business Paxtner, Denise Rowe, November 2017 for biased treatment This violates the Lin Ledbetter
Act.

12. ICF and FDIC violated Executive Order 13665, which addresses pay transparency for federal
contractors by discriminating based on my sex/gender.

13. The pay disparity that I faced in doing the work duties of more than three actual job roles, two of
which were federal jobs, is backed up by a precedent case, EEOC v. NFI Railroad LLC., in which
summary judgement was issued in favor of plaintiff

14. Both defendants violated the Administrative Procedures Act when the "reverse insourcing" occurred
and the work order, W02016-BAB-01 FIN SVCS REV05, under contract BAMSS III CORHQ~lé-C-
0197, was not modified Further, there are False Claims Act implications

15. ICF did not follow the Federal Contractor Sick Leave regulation and owes back sick pay. ICF
Human Resources provided false guidance on exempt status use of LWOP, and false guidance on
forcing exempt employees to deduct PTO hours in order to make a week‘s time sheet total 40 hours.

16. ICF manager, Lisa Pardue, defamed plaintiff by libel, in emailing false accusatory statements that 1
mis charged the client and that I communicated internal communicae with the client. This was
retaliation for reporting discrimination

17. Due to the hostile work environment created by ICF, I was forced to resign as no reasonable person
would remain in these conditions

 

UVote: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Page 5 of 7

Case 1:18-cv-02707-RC Document 1 Filed 11/20/18 Page 6 of 7

Pro Se 7 (Rev 12/16) Complamt for Employment D\scrimination

IV.

Exhaustion of Federal Administrative Remedies

A. lt is my best recollection that l filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On (date)

For actions claimed under the Equal Pay Act, filing a charge with EEOC is not required.

B. The Equal Employment Opportunity Commission (check one):
ix has not issued a Notice of Right to Sue letter.
I:l issued a Notice of Right to Sue letter, which l received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter jrom the Equal Employment
Opportunity Commission to this complaint )

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

El 60 days or more have elapsed.
I:I less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts lnclude any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages

l seek injunctive relief so that the court orders the defendants to stop their malicious and ill intended violations of
the E.P.A. and A.P.A. by paying contractors the same as those who do the same work but are of the opposite sex.
And, to pay the same wages when work is outsourced from a federal role.

l seek liquidated damages of $200,000, since fair wages were not administered to me by the defendants, and since
ICF violated the False Claims Act, and l see these actions as intentional and malicious

1 seek compensatory relief for the pain, emotional stress, loss of income, damage to my reputation, back pay and
front pay, and expenses and legal fees, in the sum of $300,000, for the A.P.A. portion of the complaint, and E.O.
violations The 5th Circuit set a precedent that compensatory damages could be given in FLSA cases, as the
amendment in 1977 for ami-retaliation provisions allowed it.

l seek punitive relief for the broad violations FDlC and ICF made in relation to equal pay, to the E.O.s, and the
A.P.A. and F.C.A., in the amount of $200,000.

 

Pavc 6 of 7

Case 1:18-cv-02707-RC Document 1 Filed 11/20/18 Page 7 of 7

Pro Se 7 (Rev. 12/16) Complamt for Employment Dlscnmlnat\on

VI.

Certil`ication and Closing

Under Federal Rule of Civil Procedure 1 1, by signing below, l certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 1 1.

A. F or Parties Without an Attorney
l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. l understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 1 1/20/2018

  

Signature of Plaintiff
Printed Name of Plaintiff Monal Patel

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law F irm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 7 of 7

